



COURT OF APPEAL FOR ONTARIO

CITATION: Construction Distribution & Supply Co. Inc. v.
    King Packaged Materials Company, 2017 ONCA 200

DATE: 20170307

DOCKET:  C62450

Hoy A.C.J.O., Gillese and Brown JJ.A.

BETWEEN

Construction Distribution & Supply Co. Inc.

Plaintiff (Appellant)

and

King Packaged Materials Company

Defendant (Respondent)

Alan B. Dryer, for the appellant

Ted Frankel, for the respondent

Heard:  March 6, 2017

On appeal from the judgment entered by Justice M.D.
    Faieta of the Superior Court of Justice, dated June 17, 2016.

APPEAL BOOK ENDORSEMENT

[1]

Counsel attended to advise the matter has
    settled.  On consent, the appeal and application for leave to appeal costs are
    dismissed and costs are awarded to the respondent in the amount of $25,000, all
    inclusive.


